720 N.W.2d 755 (2006)
Daniel KNUE and Jacqueline Knue, Plaintiffs/Counter-Defendants/Appellees,
v.
Joan SMITH, Steve Smith, and Cornelius Casey Smith, a/k/a Casey Smith, Defendants/Counter-Plaintiffs/Appellants.
Docket No. 130377. COA No. 255702.
Supreme Court of Michigan.
September 15, 2006.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 28 days of the date of this order addressing whether attorney's fees and costs may be assessed pursuant to MCR 2.405(D) in a case involving an equitable claim to quiet title, and whether the $3,000 offer in plaintiffs' counsel's letter of May 16, 2003 was an offer of judgment under MCR 2.405(A)(1), in light of that rule's requirement of a "sum certain," and given the plaintiffs' additional demand for a quitclaim deed. The parties should avoid submitting a mere restatement of the arguments made in their application papers.